Title: John Thaxter to Abigail Adams, 30 January 1783
From: Thaxter, John
To: Adams, Abigail



3.
Madam
Paris 30th. Jany. 1783

In acknowledging the receipt of your kind favor of 26th. October and in confessing it was accompanied with five or six other Letters, which arrived yesterday, You will naturally conclude, that a rash Declaration made in my Letter of 22d. instant, of not writing again to my Friends, ought to be recanted. I do not hesitate a moment to make a formal Recantation, and would repeat it twenty times for another such Packet. I began to suspect my Friends had forgotten me. It mortified me. You will impute the Declaration to a little Chagrin, and believe it was not more than half serious. For indeed there was no Malice intended. I had not the least Spice of it when I made it. But there is nothing like a little raving and fretting to bring a Packet of Letters.
I have communicated to my Friend Storer, what our Acquaintance say concerning the Portraits. We have laughed immoderately at their Abuse of our, “stiff dutch Figures.” As they are so offensive to our Friends, we desire they may be sent back, that we may present them to the Academy of Painting as Models. We examined them after they were finished, thought they were pretty well, and sent them home with that Impression. But it seems they are not to their Taste. The Painter did not mean to flatter Us, but if he had made us a little more handsome, we should not have been displeased with his doing us that merited Justice. However, so long as our Friends don’t abuse the Originals, they may say what they please about the Copies. We can’t answer for them. They don’t belong to us. But the Fair American abuses both. (By the way Madam, who is that happy Miss? Pray tell me, as I am very curious of knowing who She is.) Saucy Hussy to abuse me. She was glad I left Paris and went to Holland, now clamours against the Portrait, and protests against going to that Country. For why, because the Graces dont reside there. Tell her, Madam, as You seem to be much better acquainted with her than I am, that I protest firmly against her going to Holland to inform herself of the Truth of Facts, and against her coming to Paris to see the Reign of the Graces here.
I have also communicated to Mr. Storer your Request, that he would correspond with your Ladyship. He promises himself that Honor, and means to write by this Opportunity. You will find him an ingenious, entertaining and an agreable Correspondent. He possesses a happy faculty at writing, an easy pleasing stile. And was not Envy always a mean contemptible Passion, I should envy him his epistolary Talents. I do not however, but should be proud in possessing them. He is a very worthy promising Character, and his Residence in the Family is a most agreable Circumstance to me.
You ask, how President Laurens will support the Death of his Son? The best Reply I can make is in his own Words in a Letter to your dearest Friend, “The Wound is deep, but I thank God I had a Son who dared to die for his Country.” Is it possible to express paternal Affection and patriotic Attachment to America in Terms more manly and energetic? He supports the Loss with all the dignity and Fortitude of Cato, when Marcius fell. He is now at Bath, for the sake of the Waters, having been repeatedly benefited by them. His Spirits dont fail him, tho his Health is much impaired.
You still express a serious Determination to come to Europe, unless your dear Friend should return. He proposes to save You the risque of a Voyage, by returning home. ’Tis true indeed, Madam, that I have long been a Witness of your Sacrifise of private Happiness and domestic Ease. For more than three Years past have I been a constant Witness of his public and private Anxieties, of an Attachment to his Family equalled by nothing but that to his Country. The very distinguished and honorable Part he has taken in our Contest, the Success of his various Missions, his deservedly great Reputation in Europe and America added to the attainment of the important Objects of our Conflict, are Circumstances that cannot fail to alleviate the Pains of Separation, and must ever be Sources of sweet Consolation in your melancholy Moments. But there is a purer Source than this. Portia has found it in the Virtues and Sensibility of her own Heart. The Honors and Reputation that the World bestow are but too often the Bubbles of a Moment. Advantages of a very precarious Tenure, as capriciously withheld, or taken away, as conferred. Rectitude and conscious Honor will ever command Respect, while there exists in Society Characters capable of those Virtues. They are Treasures that the malicious may envy, but cannot take away. They ought to be the strong holds of every public Man and of every good Citizen. I leave the Application of my Doctrine to your Ladyship.
If this Packet should reach You, You will think it enough in all conscience by one Opportunity, and I shall be much of your Opinion. But cannot close it without a Word or two to Miss A. She desires me to write to her, thinks me in her Debt. There is a Letter inclosed for her, and if She is so happy as to recieve all I have written from the Hague and this City She will have no small Bundle of proofs that I am quite out of Debt. I hope She will indulge me in writing to her ’till my Return, and favor me from time to time with some of her excellent Letters. I don’t mean to excite the Jealousy of her Sweetheart, for I promise him, honestly, to be very cautious and circumspect, and can assure him that I am of too harmless a Disposition to be dangerous to him, and too little skilled in the fine Science of Courtship to enter the Lists against Experience.
 

Feby. 2d.

I inclose the Declaration of the Armistice that was signed at Versailles the 20th., which You can shew to our Friends.

You will please to remember me affectionately to your Family and believe me with perfect Respect, Madam, your most obedient and most humble servant
JT

